Citation Nr: 0719246	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  95-37 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder claimed as scarred lung with shortness of breath as 
due to undiagnosed illness.

2.  Entitlement to service connection for a generalized joint 
disorder claimed as aching, pain, and swelling joints due to 
undiagnosed illness. 

3.  Entitlement to service connection for left elbow pain as 
due to undiagnosed illness. 

4.  Entitlement to service connection for headaches as due to 
undiagnosed illness.

5.  Entitlement to service connection for bleeding gums with 
mouth sores as due to undiagnosed illness. 

6.  Entitlement to service connection for chronic cold with 
congestion as due to undiagnosed illness. 

7.  Entitlement to service connection for skin rash as due to 
undiagnosed illness.

8.  Entitlement to service connection for hair loss as due to 
undiagnosed illness. 


REPRESENTATION

Appellant represented by:	John F. Cameron, Esquire


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to October 
1974 and from November 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
The veteran subsequently perfected this appeal.

This appeal was remanded by the Board in September 1999 and 
March 2001 for further development.  The original appeal also 
included the issue of entitlement to service connection for 
an acquired psychiatric disability manifested by memory loss, 
nightmares, sleep problems, violent thoughts, poor sex life, 
irritability, hearing voices, and being easy to anger as due 
to undiagnosed illness.  However, this issue is no longer on 
appeal as the RO granted service connection for a psychiatric 
disability diagnosed as schizophrenia with history of post-
traumatic stress disorder (PTSD) and anxiety, assigning a 100 
percent evaluation effective July 25, 1994.   



FINDINGS OF FACT

1.  The veteran's emphysema, claimed as respiratory disorder, 
is the result of his active duty service. 

2.  The veteran's generalized joint disorder and left elbow 
pain have a competent medical diagnosis of arthritis based on 
a positive rheumatoid factor.  They are not manifestations of 
undiagnosed illness.  

3.  The veteran's arthritis was not manifested during active 
service or within the first year after service and is not 
etiologically connected to disease or injury during active 
service.  

4.  A chronic headache disability was not manifested during 
active service, or within the first post service year, and is 
not due to an undiagnosed illness. 

5.  The claimed bleeding gums and mouth sores are 
manifestations of periodontal disease.  They were not 
manifested during active service and are not a disability due 
to service-connected disease or injury.  

6.  The veteran does not have a disability manifested by 
chronic colds and congestion as the result of his active 
service and he does not have such a disorder due to an 
undiagnosed illness.  

7.  Pseudofolliculitis barbae, claimed as skin rash, had its 
onset during the veteran's active service.  

8.  The veteran does not have a disability manifested by hair 
loss as the result of his active service and he does not have 
such a disorder due to an undiagnosed illness.  .  




CONCLUSIONS OF LAW

1.  Emphysema, claimed as respiratory disorder, was incurred 
in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  A generalized joint disorder claimed as aching, pain, and 
swelling of joints due to undiagnosed illness, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred, including as due to 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1112, 1117, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2006).  

3.  A left elbow pain, claimed as due to undiagnosed illness, 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been so incurred, including as due to 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1112, 1117, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2006).  

4.  A headache disorder, claimed as due to undiagnosed 
illness, was not incurred in or aggravated by active service; 
and it may not be presumed to have been so incurred, 
including as due to undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1112, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2006).  

5.  Bleeding gums with mouth sores are not a disability 
incurred in or aggravated in service; are not a disability 
due to a service-connected disease or injury; and are not due 
to undiagnosed illness.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2006).

6.  A disability manifested by chronic colds with congestion, 
claimed as due to undiagnosed illness, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred, including as due to undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1112, 1117, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2006).

7.  Pseudofolliculitis barbae, claimed as skin rash, was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

8.  Hair loss, claimed as due to undiagnosed illness, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred, including as due to 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1112, 1117, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a February 2004 letter, and an 
October 2006 supplemental statement of the case (SSOC).  The 
February 2004 letter informed the veteran to send any 
pertinent evidence in his possession, informed him of the 
evidence required to substantiate the claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The October 2006 SSOC 
also informed the veteran of the regulations pertinent to his 
appeal and the reasons and bases for the denial of his 
claims.   Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

All available evidence pertaining to the veteran's claims has 
been obtained.  The claims folder contains service medical 
records, records from the Social Security Administration, 
medical records, including VA and non-VA evaluations, lay 
statements, the veteran's Forms DD 214, and statements from 
the veteran in support of his claims.  In addition, the 
veteran was afforded VA examinations in 2003.  The 
development required for undiagnosed illness claims has been 
accomplished.  The Board finds that VA has satisfied its duty 
to notify and to assist.  All obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

The veteran was informed of the rating and effective date 
elements by a March 2006 letter.  Regardless, in light of the 
Board's denial of the veteran's service connection claims for 
generalized joint disorder, left elbow pain, headaches, 
bleeding gums with mouth sores, chronic cold, and hair loss, 
no additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, as for the 
claims involving emphysema and pseudofolliculitis barbae, the 
agency of original jurisdiction will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Id.  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

II.  Service Connection

The veteran contends that he has a respiratory disorder, 
generalized joint disorder, left elbow pain, headaches, 
bleeding gums, chronic cold with congestion, skin rash, and 
hair loss due to undiagnosed illness incurred while serving 
in Southwest Asia during the Persian Gulf War.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  
Consequently, a claim for service connection requires 
evidence of a current disability, evidence of disease or 
injury during service, and evidence relating the current 
disability to the disease or injury during service.  Service 
connection may also be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).

Certain listed conditions, including arthritis, malignant 
tumors, and organic diseases of the nervous system, may be 
presumed to have been incurred during active military service 
if they are manifest to a degree of 10 percent within the 
first year following active service. 38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2011.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome; or any 
diagnosed illness found by VA to warrant a presumption of 
service connection.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2006).

Where a medical opinion is necessary, the Board notes that an 
evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and whether or 
not and the extent to which they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

Service records confirm that the veteran served on active 
duty in support of Operation Desert Shield/Storm from 
February 1991 to June 1991.  The veteran's Form DD 214 shows 
that he served as a track vehicle repairer with a maintenance 
company during the Persian Gulf War.  The veteran received 
the Southwest Asia Service Medal with 1 Bronze Star.  

Records from the Social Security Administration have been 
obtained in conjunction with this claim.  The Board has 
reviewed these notes but will not discuss them in detail 
because they do not provide evidence of an undiagnosed 
illness or other evidence to substantiate the claim. The VA 
examination reports provide the competent medical evidence in 
this case and they will be discussed in detail.  38 C.F.R. § 
3.159(a) (2006); see also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

By way of history, the Board Remanded this case in September 
1999 for examination of the veteran in accordance with 
Disability Examinations in Gulf War Veterans, IL 10-98-010, 
April 28, 1998.  The Board's Remand stated that the protocol 
for examination of Persian Gulf War veterans provided that a 
physician would review the veteran's symptoms and determine 
if those symptoms were associated with a diagnosed illness, 
or specifically state if the veteran had a symptom as the 
result of an undiagnosed illness.  While the veteran was 
examined in January 2000, the physicians did not state 
whether the symptoms at issue were associated with a 
diagnosed illness or were symptoms of an undiagnosed illness.  
As a result, the Board Remanded this matter in March 2001 for 
further evaluation.  VA examinations dated in May 2003 were 
performed in compliance with the March 2001 Board Remand 
instructions.  The examiners also specified that the claims 
folder and the Board Remand were reviewed.  

Emphysema

The May 2003 VA examination report indicated that the veteran 
had mild emphysema.  X-rays disclosed mild chronic 
obstructive pulmonary disease, with major fissures thickened.  
The examiner expressed the opinion that the veteran's 
pulmonary emphysema was attributable to his cigarette smoking 
and also is at least as likely as not secondary to the 
history of oil-fire-smoke exposure.  

The Board finds the May 2003 VA examiner's opinion to be of 
great weight as it was based on an examination of the veteran 
with supporting clinical findings, and a review of earlier 
reports of examination of the veteran, specifically dated in 
August 1994 and January 2000, where the veteran indicated 
that he had been exposed to oil-fire-smoke during his service 
in the Persian Gulf War.  Gabrielson, 7 Vet. App. at 40.  
There are no other etiological opinions of record.  The 
remaining issue is whether the veteran was exposed to oil-
fire-smoke during active service.   

The veteran's assertions of exposure to oil-fire-smoke during 
service in the Persian Gulf War are supported by two buddy 
statements.  Both statements indicated that they served with 
the veteran as members of the same unit during the Persian 
Gulf War.  Both recalled that the sky was filled with black 
smoke from burning oil wells while serving in the Persian 
Gulf War.  The Board finds the veteran's statements and the 
buddy statements to be credible evidence that the veteran was 
exposed to oil-fire-smoke during active service.   

Resolving doubt in the veteran's favor, the Board finds that 
the emphysema, claimed as respiratory disorder, is directly 
related to his active duty service. 38 C.F.R. §§ 3.102, 3.303 
(2006).  Accordingly, the Board finds that the veteran is 
entitled to service connection for emphysema.   

Generalized Joint Disorder and Left Elbow Pain

Service medical records do not show any complaints, 
treatment, or diagnosis for joint problems during the 
veteran's active service duty service.  There is also no 
record of a joint disorder during the veteran's Gulf War 
service.  When he was examined for redeployment, in May 2001, 
his musculoskeletal system was normal.  

An August 1994 VA examination report found no signs or 
symptoms of any musculoskeletal problems, other than 
epicondylitis of the left elbow.  No evidence of bone, joint, 
or muscle impairments was noted on private evaluation dated 
in April 1997.  

The January 2000 VA examination report noted the veteran's 
complaints of muscle aches and joint pains since service.  
The examiner noted that there was a prior rheumatoid test in 
the Persian Gulf Registry Examination (1994), and that the 
rheumatoid factor was negative prior to that time.  No 
deformities were noted on clinical evaluation.  The diagnosis 
was arthralgia and myalgias and the rheumatoid factor noted 
to be positive at 40 dilutions, the anaerobic swab was 
positive to 1:60 dilutions, and the elevated serum creatine 
phosphokinase was also noted.  

The May 2003 VA examination report noted that the veteran had 
some form of rheumatoid arthritis based on prior lab tests 
and examination findings.  The examiner determined that the 
veteran's joint condition is not related to an undiagnosed 
illness.  

The Board gives considerable weight to the conclusions of the 
May 2003 VA examiner as they were based on a review of the 
claims folder and examination of the veteran.  Gabrielson, 7 
Vet. App. at 40.  The veteran's generalized joint disorder 
and left elbow pain is manifested by a positive rheumatoid 
factor and a diagnosis of arthritis, according to the May 
2003 VA examiner.  There is no evidence that the veteran's 
generalized joint disorder or left elbow pain began or became 
worse in service.   There is also no manifestation of 
arthritis within one year following separation from service.  
X-ray findings from 1994 did not show arthritis.  38 C.F.R. 
§ 3.309.  There are no etiological opinions relating the 
veteran's generalized joint disorder and left elbow pain 
directly to service or as an undiagnosed illness.  

Based upon the above, the Board finds that the preponderance 
of the evidence is against the service connection claim for 
generalized joint disorder and left elbow pain.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).



Headaches

Service medical records do not show complaints of headaches 
or a diagnosis of headaches during active service.  The 
report of medical examination on redeployment, dated in May 
1991, noted complaints of sinusitis.  However, examination, 
in May 1991, indicated the sinuses were normal.  No diagnosis 
of headaches was made.  There is also no etiological opinion 
linking the veteran's headaches to active service.  
Consequently, direct service connection is not warranted 
under 38 C.F.R. § 3.303.

On VA examination report, dated in May 2003, the examiner 
noted that the veteran had a recent electroencephalogram 
(EEG) evaluation, which was unremarkable.  A magnetic 
resonance imaging (MRI) study of the brain revealed a small 
left anterior frontal lobe perencephalic cyst, which was 
benign.  It did not explain his condition of muteness; 
however, he did have a left sphenoid lesion which had the 
features of a lipoma.  A computerized tomography (CT) scan of 
the sinuses revealed a small mucous cyst in the floor of the 
left maxillary sinus with expanding lesion of the left side 
of the sphenoid bone with deformity of the left side of the 
sphenoid sinus.  In May 2003, the VA examiner determined that 
the abnormality noted on the CT scan of the sinuses might be 
the etiological factor for the headaches.  This abnormality 
was not manifested within the first post-service year.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  The doctor did not link the abnormality to service 
or to a service-connected disability.  The examiner expressed 
the opinion that the veteran's headaches were not the result 
of an undiagnosed illness.  38 C.F.R. § 3.317.  

The examiner's opinion is based upon a detailed, accurate 
description of the veteran's prior treatment and evaluation 
of the veteran.  Therefore, the May 2003 VA examiner's 
opinion is of great probative value.  Gabrielson, 7 Vet. App. 
at 40.  There are no other etiological opinions of record.  
Records from the Social Security Administration do not 
otherwise indicate that the veteran's complaints of headaches 
are due to service, or to an undiagnosed illness.  

Based upon the above, the preponderance of the competent 
medical evidence is against the claim.  As the preponderance 
of the evidence is against the veteran's claim for service 
connection for headaches, claimed as due to an undiagnosed 
illness, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Bleeding Gums with Mouth Sores

Tooth loss through trauma or disease may be service-
connected.  However, loss as the result of periodontal 
disease cannot be service-connected since such loss is not 
considered disabling.  38 C.F.R. § 4.150, Note following Code 
9913 (2006).  

Review of the service medical records does not disclose any 
tooth loss due to disease or trauma during the first or 
second periods of active service.  Records from the 1980's 
reflect tooth loss between the periods of active service and 
long before the onset of the service-connected psychiatric 
and other disabilities.  

In a May 2003 VA dental examination report, the examiner 
noted that the veteran (through his caregiver) had complained 
of bleeding gums and indicated that there had been a long 
time since he had a teeth cleaning.  Evaluation found 
generalized severe periodontal disease.  

Since the veteran's bleeding gums and mouth sores are 
manifestations of periodontal disease, they are not a 
disability within the meaning of the laws and regulations 
providing compensation benefits.  Therefore, service 
connection must be denied.  It is not a disability 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  

Chronic Cold with Congestion 

Upon review, objective signs or symptoms of disability 
manifested by chronic cold with congestion are not shown, nor 
did chronic cold with congestion begin or become worse in 
service.   38 C.F.R. §§ 3.303, 3.317.  Service medical 
records do not show a diagnosis involving chronic colds or 
symptoms of a chronic cold.  The veteran did not report any 
problems involving a chronic cold on redeployment examination 
dated in May 1991.

No clinical findings were noted on VA examination reports 
dated in August 1994 or January 2001.  Hospital reports dated 
from July to September 1995 noted complaints of trouble with 
feeding and swallowing since returning from the Persian Gulf; 
however, no focal neurologic deficits were noted.  

There is no evidence linking chronic cold with congestion to 
service.  38 C.F.R. § 3.303.  In fact, the May 2003 VA 
examiner indicated that the veteran's complaints of chronic 
cold with congestion were attributable to his emphysema.  No 
separate signs or symptoms were noted by the May 2003 VA 
examiner.  Records from the SSA, and other VA clinical 
records, were negative for signs or symptoms of a chronic 
cold with congestion problem.  Moreover, chronic cold with 
congestion is not listed as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

Based upon the above, the preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  Thus, service connection 
for chronic cold with congestion, claimed as due to an 
undiagnosed illness, is denied.  

Skin Rash

The veteran is claiming service connection for skin rash, as 
due to an undiagnosed illness.  The May 2003 VA examination 
report indicated that the veteran has pseudofolliculitis 
barbae.  No other skin rash noted on evaluation.  The 
examiner expressed the opinion that pseudofolliculitis barbae 
was not an undiagnosed illness.  38 C.F.R. § 3.317.  

However, the Board finds that pseudofolliculitis barbae is 
directly related to service.  Service medical records show 
that the veteran was diagnosed and treated for 
pseudofolliculitis barbae during his first tour in active 
duty service.   A September 1974 clinical evaluation noted 
pseudofolliculitis barbae of the veteran's beard.  It was 
described as a mild macular papular on his face.  

The Board is mindful of the delay between the first onset of 
pseudofolliculitis barbae (1974) and the next diagnosis of 
the disorder in May 2003; however, it finds the veteran's 
assertions that his skin rash began in service to be 
persuasive and supported by the service medical records.  The 
Board finds that the evidence is otherwise in equipoise.  
Resolving doubt in the veteran's favor, the Board finds that 
the pseudofolliculitis barbae, claimed as skin rash, is 
linked to service.  38 C.F.R. § 3.102 (2006).  Accordingly, 
the Board finds that the veteran is entitled to service 
connection for pseudofolliculitis barbae.   

Hair Loss

The Board notes that hair loss is not a qualifying chronic 
disability under 38 C.F.R. § 3.317.  Moreover, the veteran's 
hair loss has not been attributable to neurological signs or 
symptoms.  Congenital or developmental defects are also not 
disabilities for VA compensation purposes.  38 C.F.R. 
§ 3.303.  Additionally, the May 2003 VA examination report 
indicated that the veteran shaved his head and therefore the 
examiner was unable to comment about alopecia or hair loss.   

There is no competent medical evidence that the veteran has 
the claimed hair loss disability.  38 C.F.R. § 3.159(a) 
(2006).  Service connection requires that there must 
currently be a residual disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  There must be a current 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The competent medical evidence on this point establishes that 
the veteran does not have a hair loss disability due to 
disease or injury incurred or aggravated by active service.  
As the preponderance of the evidence is against the veteran's 
claim for service connection for hair loss, including as due 
to undiagnosed illness, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.


ORDER

Service connection for emphysema is granted. 

Service connection for a generalized joint disorder claimed 
as aching, pain, and swelling joints due to undiagnosed 
illness is denied 

Service connection for left elbow pain as due to undiagnosed 
illness is denied. 

Service connection for headaches as due to undiagnosed 
illness is denied.

Service connection for bleeding gums and mouth sores is 
denied.  

Service connection for chronic cold with congestion as due to 
undiagnosed illness is denied.  

Service connection for pseudofolliculitis barbae is granted. 

Service connection for hair loss is denied. 



___________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


